No. 04-98-00169-CR

Michael Ray GRIZZLE,
Appellant

v.

The STATE of Texas,
Appellee

From the 199th Judicial District Court, Collin County, Texas
Trial Court No. 199-80129-92
Honorable John R. Roach, Judge Presiding

Opinion by:	Karen Angelini, Justice


Sitting:	Tom Rickhoff, Justice

		Sarah B. Duncan, Justice

		Karen Angelini, Justice


Delivered and Filed:	November 4, 1998


AFFIRMED

	Michael Ray Grizzle's court-appointed appellate attorneys filed a brief in which they raise
one arguable point of error, but nonetheless conclude that this appeal is frivolous and without merit.
See Anders v. California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  Counsel states that appellant was provided with a copy of the brief and informed of his right
to review the record and file his own brief.  See Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex.
App.--San Antonio 1996, no pet.).

	We have reviewed the record along with counsel's brief, and we agree that the appeal is
without merit.  The judgment of the trial court is, therefore, affirmed, and counsel's motion to
withdraw is granted. See Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.--San Antonio 1997, no
pet.).

							KAREN ANGELINI

							JUSTICE

DO NOT PUBLISH


Return to
4th Court of Appeals Opinions